    Case 5:20-cv-03192-SAC Document 3 Filed 07/20/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



SALEEM EL-AMIN,

                             Petitioner,

           v.                                       CASE NO. 20-3192-SAC

DON HUDSON,


                          MEMORANDUM AND ORDER

   This matter comes before the Court on a petition filed pro se by

a prisoner held at the United States Penitentiary, Leavenworth. The

Court has conducted an initial review of the petition and concludes

this matter must be dismissed.

                         Nature of the Petition

     Petitioner brings this action as a petition for mandamus. He

alleges he received ineffective assistance of counsel during criminal

proceedings and seeks release from confinement.

                                Discussion

     Filings submitted by a        party proceeding pro       se are   read
liberally. Haines v. Kerner, 404 U.S. 519, 520-21 (1972)(per curiam).

In reviewing the petition, the Court has taken judicial notice that

petitioner was convicted in the District of Columbia, and that he

previously brought a petition under 28 U.S.C. § 2254 challenging the

same conviction he attacks here. El-Amin v. English, 788 Fed. Appx.

589 (10th Cir. 2019)(affirming denial of habeas corpus petition).

     Because petitioner challenges the validity of his conviction and
seeks immediate release, his petition may proceed only as a petition

for habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 489-90

(1973)(stating habeas corpus provides the exclusive remedy for a state
    Case 5:20-cv-03192-SAC Document 3 Filed 07/20/20 Page 2 of 3




prisoner challenging the fact or duration of his confinement and

seeking immediate or speedier release). However, because petitioner

previously brought an action under 28 U.S.C. § 2254, this matter may

proceed as a second or successive petition only if he obtains prior

authorization from the appropriate federal court of appeals. 28 U.S.C.

§ 2244(b)(3)(A). Under 28 U.S.C. § 2244(b), “the filing of a second

or successive § 2254 application is tightly constrained[].” Case v.

Hatch, 731 F.3d 1015, 1026 (10th Cir. 2013). “Before a court can

consider a second claim, an applicant must first ‘move in the

appropriate court of appeals for an order authorizing the district

court to consider the application.’” Id. (quoting 28 §2244 (b)(3)(A)).

“Section 2244’s gate-keeping requirements are jurisdictional in

nature and must be considered prior to the merits of a § 2254 petition.”

Id. at 1027 (citing Panetti v. Quarterman, 551 U.S. 930, 942-47

(2007)); see also In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)(“A

district court does not have jurisdiction to address the merits of

a second or successive … § 2254 claim until this court has granted

the required authorization.”).
     Where, as here, a petitioner presents a successive petition

without the prior authorization required by statute, the district

court may consider whether the matter should be transferred to the

court of appeals under 28 U.S.C. § 1631, rather than dismissed, if

the transfer would be in the interest of justice. See In re Cline,

531 F.3d at 1252. Having considered the record, the Court finds no

grounds that warrant the transfer of this matter to the Tenth Circuit

Court of Appeals. Petitioner does not explain why his claims were not
presented in his earlier petition, nor do the claims appear to be

substantial.
   Case 5:20-cv-03192-SAC Document 3 Filed 07/20/20 Page 3 of 3




    IT IS, THEREFORE, BY THE COURT ORDERED this matter is liberally

construed as a successive application for habeas corpus relief and

is dismissed for lack of jurisdiction.

    IT IS FURTHER ORDERED petitioner’s motion to proceed in forma

pauperis (Doc. 2) is denied as moot.

    IT IS SO ORDERED.

    DATED:   This 20th day of July, 2020, at Topeka, Kansas.



                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
